ORDER
PER CURIAM
Preston E. Schmitz (Father) appeals from the judgment of the trial court denying his petition for judicial review of an administrative child support order and affirming the decision of the Division of Child Support Enforcement (DCSE), which modified the amount of child support Father paid to Barbara Turner (Mother) for the support of Dani Turner (Child).
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion would have no prece-dential value. We affirm the judgment pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for them information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).